Exhibit FOR IMMEDIATE RELEASE - April 24, 2009 - CALGARY, ALBERTA - PETROFLOW ENERGY LTD. (TSX Symbol - PEF; NYSE Amex Symbol - PED) PETROFLOW ENERGY LTD. APPOINTS SANDY ANDREW AS NEW PRESIDENT Mr. John Melton, CEO of Petroflow is pleased to announce that Mr. Sanford (Sandy) Andrew has been appointed to the office of President and Chief Operating Officer.Sandy has served as Petroflow’s Chief Operating Officer since the company was formed in 2005.Mr. Melton continues as Petroflow’s Chief Executive Officer.This change is effective immediately. Mr. Melton added, “Sandy is a Petroleum Engineer with over 30 years of industry experience.Petroflow has a well proven track record in our drilling and operations activities and this success is the result of Sandy’s leadership of our management and staff.Sandy has demonstrated excellent management skills since we formed Petroflow and we look forward to his expanded role in our organization.As CEO, this will allow me to focus more on Petroflow’s capital markets, shareholder relations and growth strategies.” Forward looking Statements This news release contains statements about oil and gas production and operating activities that may constitute "forward-looking statements" or “forward-looking information” within the meaning of applicable securities legislation as they involve the implied assessment that the resources described can be profitably produced in the future, based on certain estimates and assumptions. Forward-looking statements are based on current expectations, estimates and projections that involve a number of risks, uncertainties and other factors that could cause actual results to differ materially from those anticipated by Petroflow and described in the forward-looking statements. These risks, uncertainties and other factors include, but are not limited to, adverse general economic conditions, operating hazards, drilling risks, inherent uncertainties in interpreting and applying engineering data, geologic data, and accumulated operating and production knowledge, technology change and failure, competition, reduced availability of drilling and other well services, fluctuations in oil and gas prices and prices for drilling and other well services, government regulation and foreign political risks, fluctuations in the exchange rate between Canadian and US dollars and other currencies, as well as other risks commonly associated with the exploration and development of oil and gas properties. Additional information on these and other factors, which could affect Petroflow’s operations or financial results, are included in Petroflow’s reports on file with Canadian and United States securities regulatory authorities. We assume no obligation to update forward-looking statements should circumstances or management's estimates or opinions change unless otherwise required under securities law. For additional information, please contact the following Mr. John Melton, CEO Mr. Duncan Moodie, CFO Petroflow Energy Ltd. Petroflow Energy Ltd. 985.796.8080 403.539.4320 www.petroflowenergy.com www.petroflowenergy.com The TSX has not reviewed and does not accept responsibility for the adequacy or accuracy of this news release.
